Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 1 of 10 PageID 2056




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 LINDA J. ROBLES, as Personal
 Representative of the Estate of
 MIGUEL A. MERCADO, deceased,

       Plaintiff,
 v.                                               Case No. 8:19-cv-1293-T-60AAS

 GEICO INDEMNITY COMPANY,

       Defendant,
 __________________________________________/

                                       ORDER

       GEICO Indemnity Company moves to compel documents withheld as

 privileged by Ms. Robles in response to a subpoena directed to her attorney Christine

 Franco. (Doc. 72). A prior order granted GEICO’s request for in camera review and

 took the motion to compel under advisement pending the review. (Doc. 85). Upon in

 camera review of the withheld documents, the motion to compel is GRANTED in

 part and DENIED in part.

 I.    BACKGROUND

       This is a third-party insurance bad-faith action brought by Ms. Robles, as

 Personal Representative of the Estate of Miguel A. Mercado, against GEICO. (Doc.

 1). This action arises from an automobile accident involving Aaron Swanson and Mr.

 Mercado. (Id.). At the time of the accident, Mr. Swanson was insured by GEICO

 under an automobile liability policy, which provided bodily injury coverage for


                                          1
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 2 of 10 PageID 2057




 $10,000 per person and $20,000 per occurrence. (Id.).

        Ms. Robles retained attorney Christine Franco to represent her in the

 underlying wrongful death action, Linda J. Robles, as Personal Representative of the

 Estate of Miguel A. Mercado v. Aaron Swanson, Case No.: 09-CA-31972, in the

 Thirteenth Judicial Circuit in and for Hillsborough County. Ms. Robles also retained

 attorney Nadine Diaz with the law firm of Darrigo, Diaz & Jiminez, P.A., and

 attorney Weldon E. Brennan with the law firm of Brennan, Holden & Kavoklis, P.A.,

 as co-counsel. The wrongful death action resulted in the entry of a judgment against

 GEICO’s insured for $1,667,667 in compensatory damages.

        On May 29, 2019, Ms. Robles brought this bad-faith action against GEICO.

 (Doc. 1). GEICO served a subpoena duces tecum to non-party Ms. Franco or the

 records custodian for Franco Law Group, P.A.       (Doc. 19-1).   Ms. Robles served

 responses, objections to GEICO’s subpoena, and a privilege log. (Docs. 44-2, 72-1).

 On October 22, 2019, GEICO moved for in camera review and to compel certain

 documents responsive to GEICO’s discovery requests and withheld on the privilege

 log (Bates Nos. Robles_000071-74, 000075, 000077, 000078, and 000079). (Doc. 31).

 The court held a hearing on GEICO’s motion, and granted GEICO’s request for in

 camera review and took the motion to compel under advisement pending the review.

 (Doc. 50).

        After performing an in camera review, the court ordered Ms. Robles to produce

 responsive documents along with an amended privilege log listing only documents


                                          2
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 3 of 10 PageID 2058




 subject to the subpoena. 1 (Doc. 78). Ms. Robles provided an amended privilege log

 but, pending the Eleventh Circuit’s review of Ms. Robles’s petition for writ of

 mandamus, a subsequent order stayed Ms. Robles’s compliance with the order

 compelling production. (Doc. 103).

       GEICO now moves to compel the production of documents withheld on the

 amended privilege log, specifically, Bates Nos. Franco_000029; 000031; 000035;

 000041-42; 000049; 000067; 000081; 000099-100; 000109-111; 000113-115; 000118.

 (Doc. 72-2). Ms. Robles and Ms. Franco oppose the motion. (Docs. 81, 86). Having

 granted GEICO’s request for in camera review 2 (Doc. 85), the undersigned reviewed

 the subject documents. (See S-Doc. 102-3).

 II.   ANALYSIS

       “Parties may obtain discovery regarding any non-privileged matter that is

 relevant to any party’s claim or defense and proportional to the needs of the case[.]”

 Fed. R. Civ. P. 26(b)(1). Discovery allows for the “open disclosure of all potentially

 relevant information.” Burns v. Thikol Chemical Corp., 483 F.2d 300, 307 (5th Cir.

 1973). 3 “The term ‘relevant’ is ‘construed broadly to encompass any matter that bears



 1Ms. Robles objected to the court’s orders granting in camera review and directing
 Ms. Robles to produce the subject documents. (Docs. 54, 83). Subsequent orders
 overruled Ms. Robles’s objections. (Docs. 64, 92).

 2Ms. Robles objected to the court’s second order granting an in camera review, but
 her objections were overruled. (See Docs. 90, 93).
 3In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
 Circuit adopted as precedent all prior decisions of the Fifth Circuit.
                                           3
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 4 of 10 PageID 2059




 on, or that reasonably could lead to other matter that bears on, any issue that is or

 may be in the case.”’ Auto-Owners Ins. Co. v. Southeast Floating Docks, Inc., 231

 F.R.D. 426, 430 (M.D. Fla. 2005) (quoting Oppenheimer Fund v. Sanders, 437 U.S.

 340, 351 (1978)).

        On the privilege log, Ms. Robles lists Bates Nos. Franco_000029; 000031;

 000035; 000041-42; 000049; 000067; 000081; 000099-100; 0000109-111; 0000113-115;

 0000118, as protected by the work-product doctrine, attorney-client privilege, non-

 responsive, or (most often) as a combination of these objections. (Doc. 72-2).     The

 court will address each category of objections.

        A.     Work Product Doctrine

        While Federal Rule of Evidence Rule 501 provides that a state’s law of privilege

 governs in federal diversity cases, the work-product doctrine is a limitation on

 discovery in federal cases and thus federal law provides the primary decisional

 framework. Kemm v. Allstate Property and Cas. Ins. Co., Case No. 8:08-cv-299-T-

 30EAJ, 2009 WL 1954146, at *2 (M.D. Fla. July 7, 2009); but see Cozort v. State Farm

 Mut. Auto. Ins. Co., 233 F.R.D. 674, 676 (M.D. Fla. 2006) (applying Florida law in

 determining whether the work-product doctrine shielded documents from discovery

 in a bad-faith action). 4

        Federal Rule of Civil Procedure 26(b)(3)(A) governs the application of the work-

 product protection, and states:


 4 Although the Cozort court performed an alternative analysis, it yielded the same
 result. Cozort, 233 F.R.D. at 676.
                                        4
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 5 of 10 PageID 2060




       Ordinarily, a party may not discover documents and tangible things that
       are prepared in anticipation of litigation or for trial by or for another
       party or its representative (including the other party’s attorney,
       consultant, surety, indemnitor, insurer, or agent). But, subject to Rule
       26(b)(4), those materials may be discovered if:

              (i) they are otherwise discoverable under Rule 26(b)(1); and

              (ii) the party shows that it has substantial need for the
              materials to prepare its case and cannot, without undue
              hardship, obtain their substantial equivalent by other
              means.

       Rule 26(b)(3) further provides that if the court orders discovery of the material

 described above, “it must protect against disclosure of the mental impressions,

 conclusions, opinions, or legal theories of a party’s attorney or other representative

 concerning the litigation.” Fed. R. Civ. P. 26(b)(3)(B). The party asserting work-

 product protection bears the initial burden of proving that the requested materials

 are protected work product. U.S. Fid. & Guar. Co. v. Liberty Surplus Ins. Corp., 630

 F. Supp. 2d 1332, 1336-37 (M.D. Fla. 2007). If the work-product doctrine applies to

 the materials being sought, then the moving party must demonstrate that the

 materials are discoverable under Rule 26(b)(1), there is a substantial need for the

 materials to prepare its case, and that it cannot, without undue hardship, obtain the

 substantial equivalent by other means. Fed. R. Civ. P. 26(b)(3)(A).

       “Both Florida state courts and federal courts have consistently held that the

 work product protection is overcome by the substantial need of the plaintiffs in bad

 faith cases.” Hallmark Ins. Co. v. Maxum Cas. Ins. Co., No. 6:16-cv-2063-ORL-

 37GJK, 2017 WL 3730376, at *3 (M.D. Fla. Aug. 14, 2017) (citing Allstate Indem. Co.

                                           5
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 6 of 10 PageID 2061




 v. Ruiz, 899 So. 2d 1121, 1130 (Fla. 2005); McMullen v. GEICO Indem. Co., No. 14-

 cv-62467, 2015 WL 2226537, at *4 (S.D. Fla. May 13, 2015)); see also McCoy v. GEICO

 Gen. Ins. Co., No. 6:19-cv-353-ORL-WWB-DCI, 2019 WL 5391104, at *3 (M.D. Fla.

 Aug. 14, 2019).

       “In Florida, the question of whether an insurer acted in bad faith in handling

 claims against the insured is determined under the ‘totality of the circumstances’

 standard.” Berges v. Infinity Ins. Co., 896 So. 2d 665, 680 (Fla. 2004). (citation

 omitted). The conduct of the claimant and the claimant’s attorney is relevant to

 determining the “realistic possibility of settlement.” Cardenas v. Geico Cas. Co., 760

 F. Supp. 2d 1305, 1309 (M.D. Fla. 2011) (citing Barry v. Geico Gen. Ins. Co., 938 So.

 2d 613, 618 (Fla. 4th DCA 2006) (“The conduct of the [attorney] would be relevant to

 the question of whether there was any realistic possibility of settlement.”). As such,

 courts generally find that work product materials within the claimant’s lawyer’s

 underlying litigation file are discoverable. See Gonzalez v. GEICO Gen. Ins. Co., No.

 8:15-cv-0240-T-30TBM, 2016 WL 7732310, at *3 (M.D. Fla. Jan. 20, 2016); Batchelor

 v. Geico Cas. Co., No. 6:11-cv-1071-ORL, 2014 WL 3697691, at *4 (M.D. Fla. Apr. 22,

 2014) aff’d, No. 6:11-cv-1071-ORL-37, 2014 WL 3687490 (M.D. Fla. June 20, 2014);

 see also Ruiz, 899 So. 2d at 1130-31 (work product protection otherwise given to

 documents prepared in anticipation of litigation of the underlying case does not

 automatically operate to protect those documents from discovery in a bad-faith

 insurance case).


                                           6
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 7 of 10 PageID 2062




       Ms. Robles lists Bates Nos. Franco_000029; 000031; 000035; 000041-42;

 000049; 000067; 000081; 000099-100; 0000109-111; 0000113-115; 0000118, as

 protected by the work product doctrine. (Doc. 72-2). The communications and notes

 in the withheld documents address GEICO’s efforts to resolve Ms. Robles’s

 underlying claim and are not protected by the work product doctrine. 5 (See S-Doc.

 102-3). This withheld information is highly relevant to whether GEICO could have

 settled the underlying claim “under the totality of the circumstances.” See McMullen,

 2015 WL 2226537, at *7-8. As courts have observed, it would promote “unjustified

 inequity” to compel GEICO to produce evidence relevant to Ms. Robles’s claim while

 prohibiting GEICO from discovering evidence relevant to its defense. See Tolz v.

 Geico Gen. Ins. Co., No. 08-80663-CIV, 2010 WL 384745, at *4-5 (S.D. Fla. Jan. 27,

 2010) (finding “no logical reason” why an insurer cannot invade the work-product of

 a plaintiff and his or her counsel to support its defenses in a bad-faith case). Thus,

 Ms. Robles’s assertion of the work product doctrine fails.

       B.     Attorney-Client Privilege

       The attorney-client privilege is a matter of substantive law governed by state


 5 The court is mindful of the distinction between fact and opinion work product. The
 court does not view the documents at issue as containing opinion work. (See S-Doc.
 102-3). That said, even if the documents were viewed as containing opinion work
 product, the court would still order production. See Williamson v. Moore, 221 F.3d
 1177, 1182 (11th Cir. 2000) (“While opinion work product enjoys almost absolute
 immunity, extraordinary circumstances may exist that justify a departure from this
 protection.”); Cozort, 233 F.R.D. at 676-77 (finding that exceptional circumstances
 justified discovery of the mental impressions of the insurer’s counsel in a bad-faith
 action); Mendez, 2006 WL 449538 at *2 (ordering production of “classic opinion work
 product” that dealt solely with underlying state court litigation).
                                            7
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 8 of 10 PageID 2063




 law in federal diversity cases. Bradt v. Smith, 634 F.2d 796 (5th Cir. 1981). Under

 Florida law, “a client has a privilege to refuse to disclose, and to prevent any other

 person from disclosing, the contents of confidential communications when such other

 person learned of the communications because they were made in the rendition of

 legal services to the client.” Fla. Stat. § 90.502(2). In other words, the privilege

 applies to “confidential communications made in the rendition of legal services to the

 client.” S. Bell Tel. & Tel. Co. v. Deason, 632 So.2d 1377, 1380 (Fla. 1994) (citing Fla.

 Stat. § 90.502). The burden of establishing the attorney-client privilege rests on the

 party claiming it. See, e.g., Deason, 632 So.2d at 1383.

       Ms. Robles claims certain requested documents are protected by the attorney-

 client privilege—Bates Nos. Franco_000029; 000041-42; 000049; 000067; 000081;

 000099-100; 000109-111; 000113-115; and 000118.          Upon review of the withheld

 documents, a portion of the document bates stamped Franco_000109 is protected by

 attorney-client privilege. 6   (See S-Doc. 102-3).     Specifically, at the bottom of

 Franco_000109, the email from Eddie Jiminez to Christine Franco, Nadine Diaz, and

 Beth Shipley on July 22, 2009 at 11:22 a.m., summarizes his prior discussions with

 Linda Mercado (including the legal advice she sought and the advice he gave her) and

 so is protected by the attorney-client privilege. (S-Doc. 102-3, p. 14). The other

 portions of Franco_000109 are not protected by the attorney-client privilege.



 6 The privilege log describes this communication as an “[e]mail thread between
 Christine Franco, Eddie Jiminez, Nadine Diaz and Beth Shipley re client
 communications and case strategy.” (Doc. 72-2, p. 2).
                                        8
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 9 of 10 PageID 2064




 Similarly, Bates Nos. Franco_000109, and Franco_000029; 000041-42; 000049;

 000067; 000081; 000099-100; 000110-111; 000113-115; and 000118 are not privileged.

       C.     Nonresponsive

       Ms. Robles claims certain requested documents are not responsive to GEICO’s

 discovery requests—Bates Nos. Franco_000029; 000035; 000067; and 000115. (See

 S-Doc. 102-3). Upon review of the withheld documents, a portion of the document

 bates stamped Franco_000035 is non-responsive, as are Franco_000067 and 000115.

 (Id.). However, the unresponsive entries are not otherwise privileged or protected.

 Thus, these documents should neither be redacted nor omitted from production. See

 Harleysville-Atl. Ins. Co. v. CB Contractors, LLC, No. 6:17-CV-258-ORL-28GJK, 2017

 WL 8948387, at *2 (M.D. Fla. June 29, 2017) (“When redacting information, counsel

 should only redact information that is truly proprietary, confidential, or constitutes

 a trade secret.”); see also Durling v. Papa John’s Int’l, Inc., No. 16-CIV-3592-CSJCM,

 2018 WL 557915, at *9 (S.D.N.Y. Jan. 24, 2018) (“redactions on grounds of non-

 responsiveness or irrelevance are generally impermissible”); Trident Seafoods Corp.

 v. Commonwealth Ins. Co., No. 2:10-CV-00214-RAJ, 2011 WL 13234644, at *2 (W.D.

 Wash. Oct. 31, 2011) (holding that the only documents that can be withheld are

 privileged or work-product documents); In re State St. Bank & Tr. Co. Fixed Income

 Funds Inv. Litig., No. 08 Civ. 0333-RJH-DFE, 2009 WL 1026013, at *1 (S.D.N.Y. Apr.

 8, 2009) (directing parties not to “redact any portion of a document on the ground that

 the portion is non-responsive” because such redactions “breed suspicions” and “may


                                           9
Case 8:19-cv-01293-TPB-AAS Document 109 Filed 07/10/20 Page 10 of 10 PageID 2065




  deprive the reader of context”).

  III.    CONCLUSION

          GEICO’s motion to compel (Doc. 72) is GRANTED in part and DENIED in

  part:

          (1)   Ms. Robles must produce to GEICO withheld documents bates stamped

  Franco_000029; 000031; 000035; 000041-42; 000049; 000067; 000081; 000099-100;

  000109-111; 000113-115; 000118. However, as addressed above, the email contined

  in the bottom portion of Franco_000109 is protect by attorney-client privilege and

  may be redacted as privileged.

          (2)   Ms. Robles must produce these documents on a date to be established

  after the stay pending the Eleventh Circuit’s review of Ms. Robles’s petition for writ

  of mandamus is lifted. (See Doc. 103, p. 5).

          ORDERED in Tampa, Florida on July 10, 2020.




                                            10
